Citation Nr: 0330206	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  00-02 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, secondary to a service-connected duodenal ulcer. 

2.  Entitlement to an increased rating for the duodenal 
ulcer, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from June 1933 to September 
1935 and from February 1942 to December 1943.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  By a rating action of December 1998, the RO denied 
the veteran's claim for a rating in excess of 40 percent for 
his service-connected duodenal ulcer.  Subsequently, a rating 
action of May 2000 denied his claim for service connection 
for coronary artery disease, secondary to the service-
connected duodenal ulcer.  

Unfortunately, for reasons explained below, the issue of 
entitlement to an increased rating for the duodenal ulcer 
must be REMANDED to the RO for further development.  The 
Board, however, will decide the other claim for 
coronary artery disease.


FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claim for service connection for coronary 
artery disease, and apprised of whose ultimate 
responsibility-his or VA's, it was for obtaining the 
supporting evidence, and all relevant evidence necessary for 
an equitable disposition of this claim has been obtained.  

2.  Service connection is currently in effect for a duodenal 
ulcer, evaluated as 40 percent disabling.  

3.  Resolving all reasonable doubt in the veteran's favor, 
there is medical evidence of record indicating that it is at 
least as likely as not that treatment prescribed for his 
service-connected duodenal ulcer caused his coronary artery 
disease.  


CONCLUSION OF LAW

The veteran's coronary artery disease is proximately due to 
or the result of his service-connected duodenal ulcer.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

Enacted on November 9, 2000, the VCAA heightened what were 
VA's existing duties under earlier law to assist claimants 
with the development of evidence, and to provide claimants 
with notice concerning their claims.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002)).  Regulations 
implementing the statute were published at 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  

In this particular appeal, the veteran has been given the 
required preliminary notice and assistance with his claim for 
secondary service connection for coronary artery disease.  

A.  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is 
ultimately responsible for obtaining and which evidence VA 
will attempt to obtain on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The notice must 
refer to the time period, one year from the date of such 
notice, established by the VCAA in which information and 
evidence may be submitted in support of a claim.  Id.; 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1353-54 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7010 (Fed. Cir. September 22, 2003).  

Letters sent by the RO to the veteran in March and July 2002 
provided the notice required under section 5103.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b).  The letters described the type 
of evidence that would substantiate his claim and outlined, 
in terms corresponding to the provisions of the VCAA, what 
his and VA's respective responsibilities were in the effort 
to be made to obtain that evidence.  Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  The letters invited him to 
identify or submit information or evidence that could support 
his claim.  The letters also apprised him that, although it 
was preferable that he respond within 60 days, 
he nevertheless had a full one year from the date of that 
letter in which to identify or submit such information or 
evidence.  

In the Quartuccio case cited above, the Court emphasized the 
importance of the notice to be furnished under section 5103 
of the VCAA, as did the opinion of the U. S. Court of Appeals 
for the Federal Circuit (the Court of Appeals) in the 
Disabled American Veterans decision.  And even more recently, 
in the PVA case also cited above, the Court of Appeals held 
that the notice issued under section 5103 of the VCAA by the 
agency of original jurisdiction (here, the RO) must inform 
the claimant clearly that he has a full year from the date of 
that notice to submit evidence or information in support of 
his claim.  The Court of Appeals invalidated the reference to 
a 30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court of 
Appeals made a conclusion similar to the one it reached in 
the Disabled American Veterans case, in which it reviewed 
38 C.F.R. § 19.9 (2002), a related VA regulation that went 
into effect on February 22, 2002.  The Court of Appeals found 
in the PVA case that the 30-day period referred to in 
38 C.F.R. § 3.159(b)(1) for claimants to respond to the 
notice issued under section 5103 of the VCAA is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the one-year response period provided by 
section 5103.  

In January 2003, another review of this claim at issue was 
completed and a Decision Review Officer (DRO) issued a 
supplemental statement of the case (SSOC) containing his 
decision.  The DRO considered all relevant evidence of 
record.  See Paralyzed Veterans of America; see also Disabled 
American Veterans, 327 F.3d at 1346-48 (claimants entitled 
under 38 U.S.C.A. § 7104(a) to "one review on appeal to the 
Secretary").  

In light of this procedural history, the Board finds that the 
veteran has suffered none of the detriment identified by the 
Court of Appeals in the PVA case.  Nor is there any 
indication the procedures that were followed by the RO 
discouraged or somehow mislead him from identifying or 
submitting information or evidence pertinent to his claim 
prior to expiration of the one-year allotted period.  The RO 
also made reasonable efforts to obtain all medical and other 
records he adequately identified as relevant to his claim.  
Moreover, he underwent VA examinations in connection with the 
claim.  See 38 U.S.C.A. § 5103A(d).  And he and his 
representative were provided opportunities to submit 
additional argument.  So both the specific requirements and 
the due process standard of section 5103 of the VCAA have 
been satisfied.  

B.  Duty to Assist with the Development of Evidence

Also under the VCAA, VA has a duty to assist a claimant with 
obtaining medical and other documentary evidence pertinent to 
a claim.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  VA is required to make reasonable efforts 
to obtain records pertinent to the claim and to notify the 
claimant if the records could not be secured.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  This duty to obtain 
documentary evidence applies when the claimant, after being 
requested to do so by VA, "adequately identifies [such 
records] to the Secretary and authorizes the Secretary to 
obtain" them.  38 U.S.C.A. § 5103A(b).  

By virtue of the rating decision appealed, the statement of 
the case (SOC), and the supplemental statements of the case 
(SSOCs), the veteran was informed of the legal requirements 
for establishing his entitlement to service connection for 
coronary artery disease secondary to his duodenal ulcer.  The 
RO cited the applicable laws and regulations.  Additionally, 
as noted above, he also was notified of the express 
provisions of the VCAA.  And all evidence that he cited as 
relevant to his claim was obtained, if obtainable.

Also bear in mind this decision will grant the benefit sought 
on appeal, so even if, per chance, VA has not complied with 
each and every provision of the VCAA, it is inconsequential 
because the veteran is receiving what he wants, regardless.  
Wensch v. Principi, 15 Vet App 362 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2003).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Savage v. Gober, 10 Vet. App. 488, 
495-498 (1997).  

Service connection also may be granted for any disease 
diagnosed after discharge from service, when all of the 
evidence establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Also note, in particular, that coronary artery disease will 
be presumed to have been incurred in service if manifested to 
a compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113,1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  



Service connection is permissible, as well, on a secondary 
basis, for disability that is proximately due to or the 
result of a service-connected condition.  38 C.F.R. § 
3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), The 
United States Court of Appeals for Veterans Claims (the 
Court) held that the term "disability", as used in 38 
U.S.C.A. § 1110, refers to impairment of earning capacity and 
that such definition mandates that any additional impairment 
of earning capacity resulting from an already service-
connected disability, regardless of whether the additional 
impairment is itself a separate disease or injury caused by 
the 
service-connected disability, shall be service-connected.  
Thus, pursuant to 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability, such veteran shall be 
compensated for the degree of disability, but only that 
degree over and above the degree of disability existing 
prior to the aggravation.

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

It is left to the Board to sort out the evidence, not all of 
which is consistent.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) 
(Board has fact-finding authority to assess the quality of 
the evidence before it, including the duty to analyze its 
credibility and probative value, as well as authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).  But in doing this, the Board must 
account for the evidence it finds persuasive or unpersuasive 
and provide reasons for rejecting material evidence favorable 
to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  

III.  Legal Analysis

The veteran contends that he developed coronary artery 
disease from a high-fat diet prescribed for treatment of his 
service-connected duodenal ulcer.  

In order to establish service connection on this secondary 
basis, there must be medical evidence confirming the veteran 
has coronary artery disease and medical evidence causally 
linking it to his already service-connected duodenal ulcer.  
38 C.F.R. § 3.310(a).  See Reiber v. Brown, 7 Vet. App. 513 
(1995), Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  And as 
alluded to earlier, secondary service connection also is 
possible if there is medical evidence indicating the coronary 
artery disease has been aggravated by the service-connected 
duodenal ulcer.  See Allen, 7 Vet. App. at 448.

Here, the veteran has indeed received a diagnosis of coronary 
artery disease, from both VA and private doctors.  So there 
is no question he has this condition.  In addition, service 
connection has been in effect for his duodenal ulcer since 
May 1944; it is currently rated as 40 percent disabling.  So 
the only issue remaining is whether there also is medical 
evidence of a cause-and-effect relationship between these two 
conditions.

In a May 1999 letter, Irving T. Gilson, M.D., stated that the 
veteran's ulcer condition had been an aggravating factor in 
the development of his advanced coronary artery disease.

In April 2000, though, a VA examiner diagnosed coronary 
artery disease, status post myocardial infarction, status 
post congestive heart failure and angina.  And that VA 
examiner, while acknowledging that treatment for duodenal 
ulcer used to consist of a high fat diet, stated there was no 
evidence that a high fat diet consumed 50 years ago will lead 
to coronary artery disease now.  Consequently, he concluded 
there was no likelihood that the treatment for the duodenal 
ulcer in this particular case led to the veteran's 
development of coronary artery disease.  

Obviously then, these are two conflicting medical opinions-
one favorable and one unfavorable.

In June 2000, as a means of resolving this conflict, the 
veteran submitted an article about cholesterol that he had 
obtained from the Mayo Clinic's Web Site.  This article noted 
that a higher cholesterol level, from a diet high in fat, 
increases the risk of developing cardiovascular disease.  

Also received in October 2000 was another medical statement 
from Dr. Gilson, dated in September 2000, wherein he noted 
that the veteran had been under his care for coronary artery 
disease and angina pectoris.  Dr. Gilson indicated the 
veteran was instructed to adhere to a diet high in saturated 
fat from 1943 to 1953.  Dr. Gilson also cited a study by Dr. 
Keys, which provided overwhelming evidence supporting the 
theory that there is a relationship between diets high in 
saturated fat and the incidence of coronary heart disease.  
After listing the contents of the veteran's daily intake 
during the period in question, Dr. Gilson concluded that it 
was very likely that a diet of that type over a prolonged 
period of time was a significant contributing factor to the 
development of coronary heart disease due to the resulting 
abnormal intake of the saturated fat, cholesterol and 
probably transfatty acid.  

The veteran's claims folder then was referred to another VA 
doctor who, upon reviewing the record, indicated that he 
agreed with the opinion of the VA doctor who had examined the 
veteran in April 2000.  He stated that he concurred with the 
opinion that there was no evidence that a high fat diet 
consumed 50 years ago will lead to coronary artery disease 
now.  He also agreed with the statement there was no evidence 
that treatment for the duodenal ulcer led to the coronary 
artery disease.  So, in sum, he also concluded that it was 
unlikely the service-connected duodenal ulcer condition 
contributed in any way to the coronary heart disease, or that 
a diet high in saturated fat during the years 1943 to 1953 
contributed to the coronary artery disease.  



In yet another medical statement dated in July 2001, Dr. 
Gilson explained that the veteran's claim is supported by the 
following rationale:

1.  He was subjected to a diet extremely high in cholesterol 
and saturated fat for a prolonged period of time for 
treatment of his peptic ulcer disease.  

2.  Diets high in cholesterol and saturated fat are likely to 
raise serum cholesterol level.  

3.  Elevated cholesterol levels are directly related to 
premature fatty streaking and plaque formation (coronary 
artery disease), predisposing to coronary heart disease in 
later life.  

Based upon the above findings, Dr. Gilson reiterated that it 
is very likely the coronary heart disease experienced by the 
veteran in later life was directly related to the diet he was 
instructed to follow for treatment of his service-connected 
duodenal ulcer.

Also attached to the above statement were several references 
to medical treatises, which, too, support the premise that 
elevated cholesterol levels are directly and lineally 
correlated with coronary heart disease, and that reducing 
cholesterol through dietary means can be clinically 
beneficial.  Conversely, the studies indicate that increasing 
cholesterol and saturated fat through dietary means can be 
clinically detrimental.  Dr. Gilson further pointed out that 
references pertaining to the potentially deliberately 
consuming a high cholesterol and saturated fat diet were hard 
to find.  However, that notwithstanding, he still maintained 
that it is very reasonable to presume that the veteran 
represents an example of one individual who was indeed 
subjected to a high cholesterol, high saturated fat diet in 
early life and, as a result, in accordance with the medical 
literature, went on to develop coronary heart disease.  



After a VA examination in January 2003, the evaluating 
physician stated:

1.  There is no doubt that the veteran has coronary artery 
disease.

2.  There is no doubt that the veteran has underlying 
hyperlipedemia leading to coronary artery disease.

3.  There is no doubt that people with hyperlipedemia ought 
to be on a diet low in saturated fats, low in cholesterol, 
and generally low in animal fats.

But after acknowledging all of this, the VA examiner 
explained that there were several flaws in Dr. Gilson's July 
2001 statement, including:

1.  The diet to which the veteran referred was a so-called 
"sippy-cream" diet, which consisted of butter, milk, and 
eggs, but not in large amounts.

2.  This diet was given for days to a week or two for acute 
exacerbations, and was not intended for constant use.

3.  The VA examiner was not aware of any studies that would 
demonstrate persistent elevation of cholesterol after a few 
weeks, or even a month of a 
"sippy-cream" diet in 25-30 year old males (the veteran's 
age when he was receiving this diet).

4.  Furthermore, recently published studies (press release is 
attached to this report) demonstrate that the so-called "Dr. 
Atkins Diet," diets rich in fat but low in carbohydrates, do 
actually reduce the cholesterol.  This is sure somewhat 
contrary to the current wisdom, and to use Dr. Gilson's 
rhetoric, would "in effect discard the entire diet-heart 
theory."  

So, because of all of this, that VA examiner went on to 
conclude there was no scientific merit to the veteran's claim 
that his hyperlipedemia and consequent coronary artery 
disease (CAD) were a result of his "sippy-cream" diet for 
acute exacerbations of his service-connected peptic ulcer 
disease50 years ago.  That VA examiner further argued that 
Dr. Gilson's statements were well meant but did not stand 
scientifically vigorous scrutiny.  

After considering these favorable and unfavorable medical 
opinions of record, the Board finds there is an approximate 
balance of positive and negative evidence relating to the 
veteran's claim for service connection for his coronary 
artery disease.  Therefore, applying the benefit of the doubt 
rule, the Board ultimately concludes that it is at least as 
likely as not that his coronary artery disease proximately 
resulted from or was aggravated by his service-connected 
duodenal ulcer.  See, e.g., Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

There is no medical disagreement that the veteran has 
coronary artery disease and that he has underlying 
hyperlipedemia leading to coronary artery disease.  Even the 
VA physicians who ruled against his claim acknowledged as 
much.

By the same token, both those who ruled favorably and those 
who did not indicated there is little to no actual medical 
literature addressing whether there is, in fact, a high 
incidence of coronary artery disease in patients who were 
prescribed the type of diet the veteran had for treatment of 
his duodenal ulcer.  So on this point, the evidence for and 
against the claim also is equally balanced-essentially 
nonexistent either way.  And both those who concluded in 
favor of the claim, as well as those who did not, cited other 
medical treatise evidence-to the extent they could, 
as a means of compensating for this source deficiency.

The medical opinions, both for and against the claim, also 
were well reasoned and based on an objective independent 
review of the record on appeal.  All of the doctors who 
submitted their impressions of this case discussed, in great 
detail, the rationale for their ultimate conclusions-even 
citing to specific evidence as support for their respective 
findings.  Neither opinion is inherently more probative than 
another; they all amount to a mere disagreement in what they 
believe is the correct determination.  So this, too, means 
they are equally probative.



One point worth mentioning, however, is that Dr. Gilson, 
unlike the VA examiners, actually has personally treated the 
veteran over time.  So his impressions of this case were 
based not only on his own review of the pertinent evidence, 
but his clinical observations, as well, not limited to one 
isolated evaluation.  This somewhat tips the odds in his 
favor, so to speak, insofar as probative weight, even though 
there is no "treating physician rule," per se, in the 
adjudication of VA claims.  See, e.g., White v. Principi, 243 
F.3d 1378 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 183, 
188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); 
Chisem v. Brown, 4 Vet. App. 169 (1993).

As previously mentioned, it is the Board's responsibility to 
weigh the credibility and probative value of the evidence 
and, in so doing, the Board may accept one medical opinion 
and reject others, so long as the Board discusses its reasons 
and bases for doing this.  Schoolman v. West, 12 Vet. App. 
307, 310- 11 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  

With this in mind, the evidence discussed is in relative 
equipoise.  So resolving all reasonable doubt in the 
veteran's favor, his claim must be granted.  
38 C.F.R. § 3.102.  


ORDER

The claim for service connection for coronary artery disease, 
secondary to the service-connected duodenal ulcer, is 
granted.  




REMAND

As for whether a rating higher than 40 percent is warranted 
for the service-connected duodenal ulcer, the Board cannot 
make this determination without further developing this 
claim.

The veteran currently has a 40 percent rating under 38 C.F.R. 
§ 4.114, DC 7305.  According to this diagnostic code, a 40 
percent evaluation is warranted for moderately severe ulcers, 
less than severe but with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent evaluation, which is the maximum 
possible rating under this code, requires severe ulcers, 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  Id.

Unfortunately, the report of the most recent VA examination 
conducted in January 2003 does not contain sufficient 
information to properly rate the veteran's duodenal ulcer 
under this diagnostic code.  And although a February 2003 
addendum reported the absence of any finding of anemia, the 
examiner left certain questions unanswered during the 
examination, such as the presence or absence of melena.  Of 
equal or even greater significance, although the Board does 
not purport to question the clinical opinion and data 
provided by the examiner during that examination, the 
statement as to frequency of episodes related to the 
veteran's ulcer condition is significantly in excess of the 
regulatory provisions.  

Moreover, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, and to ensure 
full compliance with due process notice requirements, the 
case is hereby REMANDED to the RO for the following actions: 

1.  With respect to the issue of 
entitlement to an increased rating for 
the duodenal ulcer, the RO must review 
the claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  Also ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for his duodenal ulcer-the 
records of which have not already been 
obtained.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records and 
associate them with the claims folder.  

3.  Thereafter, the veteran should be 
scheduled for a VA examination by a 
physician with appropriate expertise to 
determine the current severity of the 
service-connected duodenal ulcer disease.  
The claims folder, including a copy of 
this remand, must be made available to 
and reviewed by the examiner.  The 
examination report must also include the 
veteran's height and current weight, 
and must include findings concerning the 
presence or absence of anemia.  The 
examiner also must indicate whether the 
veteran's duodenal ulcer disease, status 
post partial gastrectomy, results in pain 
that is only partially relieved by 
standard ulcer therapy, periodic 
vomiting, weight loss, recurrent 
hematemesis or melena and anemia.  The 
extent and frequency of any such symptoms 
should be specified, as well, as should 
the degree to which any of these symptoms 
results in impairment of the veteran's 
health.  The examiner also must 
specifically address whether the 
disability is productive of dumping 
syndrome and, if so, the examiner must 
specifically identify the manifestations 
thereof.  Discuss the rationale for all 
opinions and conclusion expressed.  

4.  Review the claims file to ensure the 
requested development has been 
completed-including the examination 
findings addressing the applicable rating 
criteria.  If not, take corrective 
action.  See 38 C.F.R. § 4.2 (2003); 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Then readjudicate the claim based on 
the additional evidence obtained.  If any 
benefit sought on appeal remains denied, 
send the veteran and her representative a 
supplemental statement of the case and 
give them time to respond.  

No action is required of the veteran until he receives 
further notice.  By this REMAND the Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The purposes of this 
REMAND are to further develop the record and to accord the 
veteran due process of law.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



